Judgments, Supreme Court, New York County (Bruce Allen, J., at hearing; Micki Scherer, J., at pretrial motions, plea and sentence), entered September 15, 1997, convicting defendant, upon his pleas of guilty, of robbery in the second degree (4 counts), attempted robbery in the first degree (4 counts), robbery in the third degree and burglary in the third degree, and sentencing him, as a second violent felony offender, to eight terms of 9 years and two terms of 2 to 4 years, all to run concurrently, unanimously affirmed.
Defendant’s motion to suppress identification testimony was properly denied. Defendant’s claim that the lack of an interpreter at the identification procedures cast doubt on the nature of the complainants’ accusations against him is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find this claim to be irrelevant to the issue of suggestiveness.
The record, which reveals that defendant was granted all the *286various hearings he requested as well as a change of counsel, contradicts defendant’s claim that the motion court summarily denied these applications. Concur — Nardelli, J. P., Lerner, Mazzarelli and Saxe, JJ.